DETAILED ACTION
This Office Action is in response to the application 16/861,060 filed on April 28th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/28/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Williamson et al. (Williamson), U.S. Pub. Number 2017/0262853, in view of Valdhorn et al. (Valdhorn), U.S. Pub. Number 2019/0333167.
Regarding claim 1; Williamson discloses a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computer system to perform operations comprising:
receiving a request to authorize a transaction associated with a first user account, wherein the request includes: transaction details for the transaction; and interaction data, separate from the transaction details, indicative of a manner in which a requesting user interacts with a first client device during a first user session corresponding to the request (pars. 0056-0058; fig. 4; the verification module of the processing server ma verify that the captured biometric data captured from the user of the computing device corresponds to the biometric data registered for the transaction account, as stored in the device profile; the biometric confirmation may include at least the transaction identifier, the indication of confirmation of the suspect transaction and the results of the verification of the biometric data; the receiving device of the processing server receives a data signal superimposed or otherwise encoded with a confirmation request from an issuer system; the confirmation request may be related to a suspect transaction and may include at least a transaction identifier for the suspect transaction, one or more transaction data values associated with the suspect transaction, and at least one device identifier associated with the transaction account involved in the suspect transaction.);
applying a first machine learning model to the interaction data to create a first encoding value that is based on the manner in which the requesting user interacts with the first client device during the first user session (par. 0060; fig. 4; the verification module determines if the suspect transaction was confirmed by the user of the computing device; the determination may be based on the indication received in the confirmation message provide by the computing device.);
comparing the first encoding value to a reference encoding value, wherein the reference encoding value is based on prior interaction data indicative of a manner in which an authorized user of the first user account interacted with the first client device during a prior user session (par. 0061; fig. 4; the verification module determine if the biometric data captured by the computing device can be successfully verified; verification may include a comparison of the captured biometric data to the biometric data stored in the identified device profile.); and
based on the comparing, generating an output value indicating a similarity between the first encoding value and the reference encoding value (par. 0062; fig. 4; if verification of the captured biometric data is successful, the verification module may verify the encryption value included in the confirmation message; verification of the encryption value may include the generation of a second encryption value using one or more encryption keys stored in the identified device profile and the comparison of the encryption value included in the confirmation message with the generated encryption value.).
Williamson fails to explicitly disclose a machine learning model.
However, in the same field of endeavor, Valdhorn discloses system and method for detecting fraudulent fueling operations comprising a machine learning model ().
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Valdhorn into the method and system of Williamson comprising a machine learning model to mitigate frauds in fueling (Valdhorn: par. 0002).
Regarding claim 2; Williamson and Valdhorn disclose the non-transitory, computer-readable medium of claim 1, wherein Valdhorn further discloses the first machine learning model is a Siamese artificial neural network (Valdhorn: par. 0132; Siamese networks.).
Regarding claim 3; Williamson and Valdhorn disclose the non-transitory, computer-readable medium of claim 1, wherein Williamson further discloses the operations further comprise: determining that the output value is below a particular threshold value; and denying the transaction based on the determining (Williamson: par. 0032; the issuer system uses a fraud score provided by the payment network or calculates a fraud score for the payment transaction, where the fraud score may be above a threshold for determining that a payment transaction is suspected of fraud; the issuer system identifies that a geographic location of the payment transaction is far from prior transactions conducted by the consumer in which indicates that the transaction is fraudulent.).
Regarding claim 4; Williamson and Valdhorn disclose the non-transitory, computer-readable medium of claim 1, wherein Williamson further discloses the operations further comprise: identifying a device type of the first client device; and retrieving the first machine learning model, from a plurality of models, based on the device type of the first client device, wherein the first machine learning model was trained, prior to the first user session, using a training dataset that includes second interaction data indicative of a manner in which a plurality of users interacted, during a plurality of prior user sessions, with client devices of a same device type as the first client device (Williamson: par. 0046; the querying module executes a query on the device database to identify a device profile related to a transaction account for which a confirmation request is received as a result of a suspected transaction, where the device profile includes the device identifier included in the confirmation request.).
Regarding claim 5; Williamson and Valdhorn disclose the non-transitory, computer-readable medium of claim 1, wherein Valdhorn further discloses the operations further comprise: generating a training dataset that includes second interaction data indicative of a manner in which a plurality of users interacted, during a plurality of prior user sessions, with client devices of a same device type as the first client device, wherein the training dataset includes a plurality of training examples, wherein a given one of the plurality of training examples includes: a plurality of samples of interaction data corresponding to a second user; and at least one sample of interaction data corresponding to a third user (Valdhorn: par. 0034; utilizes properties of the vehicle which are configured at installation and properties that are learned from on-line training, as well as the identification of the requestor of the transaction for authenticating the powering transaction.).
Regarding claim 6; Williamson and Valdhorn disclose the non-transitory, computer-readable medium of claim 5, wherein Valdhorn further discloses the operations further comprise: training the first machine learning model based on the training dataset using a triplet loss function (Valdhorn: par. 0153; the learning process may learn from the previous capturing of the vehicles on site the locations of the vehicles when powering, the structure of the site and the locations and position of the powering devices.).
Regarding claim 7; Williamson and Valdhorn disclose the non-transitory, computer-readable medium of claim 1, wherein Williamson further discloses the operations further comprise: generating the reference encoding value subsequent to the receiving the request to authorize the transaction (Williamson: par. 0039; confirmation fraudulent transactions that are conducted subsequent to the compromise.).
Regarding claim 8; Williamson and Valdhorn disclose the non-transitory, computer-readable medium of claim 1, wherein Williamson further discloses the interaction data includes one or more of the following types of interaction data: information indicative of dwell time, during the first user session, on a particular portion of a website; information indicative of a cursor position on the webpage during the first user session; and information indicative of user input provided via the webpage during the first user session (Williamson: par. 0053; once the transaction is identified as suspect, the issuer system transmits a data signal to the processing server that is superimposed or encoded with a confirmation request; the confirmation request includes at least a device identifier, a transaction identifier, and one or more transaction data values; the transaction data values include a currency type, transaction amount, merchant name, and transaction time.).
Regarding claims 9-14; Claims 9-14 are directed to method which have similar scope as claims 1-8. Therefore, claims 9-14 remain un-patentable for the same reasons.
Regarding claims 15-20; Claims 15-20 are directed to method which have similar scope as claims 1-8. Therefore, claims 15-20 remain un-patentable for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436